DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 5, 6, 11, 12, 17, 18 have been amended as per Applicant’s amendment filed on March 01, 2022.  Claim 16 has been canceled.  Claim 19 is newly added.  Claims 1-15 and 17-19 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 11, 13-15, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2010/0179427 A1, Published July 15, 2010) in view of Agarwal (EP 3561656 A1, Published October 30, 2019).
As to claim 1, Yamamoto discloses an operation target switching apparatus comprising: 
a display part that displays an operation target that a user can select and operate (Yamamoto at Fig. 1, image display unit 2 and operation image creation unit 8); 

a hardware processor that switches the selection from one of the operation targets to another one of the operation targets different from the one of the operation targets (Yamamoto at Figs. 1, 12-13, in particular; ¶ [0048], ¶ [0105] discloses “As shown in screen G1201, region of interest frame 121 is displayed. As shown in screen G1202, when the operator single-touches on region of interest frame 121 via touch panel 3 using fingertip 122, operation image 123 for changing the size of a region of interest is displayed as shown in screen G1202. Operation image 123 for changing the size of a region of interest is, for example, a slide-touch point (equivalent to the drag point by a mouse). When the operator slide-touches operation image 123 for changing the size of a region of interest via touch panel 3 using fingertip 124, the size of region of interest frame 126 is changed and set to the position of operation image 125 for changing the size of the region of interest, as shown in screen G1203.”), in accordance with a mode of the touch operation (Yamamoto at Fig. 12-13, in particular; ¶ [0107] discloses “In this manner, in the case that the processing state is "CFM mode", by touching a region of interest frame via the touch panel, setting of a region of interest size can be executed when "region of interest size changing mode" is set as the processing condition.”).
While Yamamoto does disclose at least two of a region of interest (Yamamoto at Fig. 2, each corner, i.e. operation image 123, 125, can be regarded as a region of 
However, Agarwal does disclose the operation targets include at least two of a region of interest, a measurement cursor, and a body mark (Agarwal at Fig. 2; ¶ [0045] discloses “In this embodiment, a user 16 may wish to position two control points 41, 43 in order to measure the width of the anatomical structure 26. Therefore, two markers or measurement cursors 40, 42 are placed inside the image region 24.”).
Yamamoto discloses a base touch input display device upon which the claimed invention is an improvement.  Agarwal discloses a comparable touch input display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Yamamoto the teachings of Agarwal for the predictable result of positioning a cursor on a display with very high precision (Agarwal at ¶ [0006])
As to claim 2, the combination of Yamamoto and Agarwal discloses the operation target switching apparatus according to claim 1, wherein the display part displays an image indicating a currently selected operation target (Yamamoto at Figs. 1, 12).
As to claim 6, the combination of Yamamoto and Agarwal discloses the operation target switching apparatus according to claim 1, wherein the hardware processor changes the operation targets as a switch destination, in accordance with the mode of the touch operation (Yamamoto at Figs. 6, 12).
As to claim 7, the combination of Yamamoto and Agarwal discloses the operation target switching apparatus according to claim 1, wherein the mode of the touch 
As to claim 11, the combination of Yamamoto and Agarwal discloses the operation target switching apparatus according to claim 1, wherein the one of the operation targets before the selection is switched by the hardware processor, and the another one of the operation target after the selection is switched by the hardware processor are related functions (Yamamoto at Figs. 6, 12; Agarwal at Fig. 2).
As to claim 13, the combination of Yamamoto and Agarwal discloses the operation target switching apparatus according to claim 1, wherein the operation part is a track pad, or a touch screen that senses a touch operation on a display screen of the display part or a second display part (Yamamoto at Figs. 1, 18, 24, 25).
As to claim 14, the combination of Yamamoto and Agarwal discloses the operation target switching apparatus according to claim 1, wherein the touch operation is an operation including at least one of touch operations of a plurality of types (Yamamoto at Figs. 12, 14, 16, in particular).
As to claim 15, the combination of Yamamoto and Agarwal disclose the operation target switching apparatus according to claim 1, wherein the display part displays an ultrasound image of an internal state of a subject (Yamamoto at Figs. 1, 18, ultrasonic probe 14 and display 2), 
the operation part is a touch screen that senses a touch operation on a display screen of the display part (Yamamoto at Figs. 1, 4, 18, in particular, touch panel 3), and 

As to claim 17, Yamamoto discloses an operation target switching method comprising: 
displaying operation targets that a user can select and operate (Yamamoto at Fig. 1, image display unit 2 and operation image creation unit 8; Figs, 2, step S24; Fig. 12); 
receiving an input of a touch operation on an operation part not dedicated to an instruction for switching a selection of one of the operation targets (Yamamoto at Figs. 12, in particular; ¶ [0105]-[0107]); and 
switching the selection from one of the operation targets to another one of the operation targets different from the one of the operation targets, in accordance with a mode of the touch operation (Yamamoto at Figs.  1, 12-13; ¶ [0105]-[0107]).
While Yamamoto does disclose at least two of a region of interest (Yamamoto at Fig. 2, each corner, i.e. operation image 123, 125, can be regarded as a region of interest), Yamamoto does not disclose that the operation targets include at least two of a measurement cursor, and a body mark. 
However, Agarwal does disclose the operation targets include at least two of a region of interest, a measurement cursor, and a body mark (Agarwal at Fig. 2; ¶ [0045] discloses “In this embodiment, a user 16 may wish to position two control points 41, 43 in order to measure the width of the anatomical structure 26. Therefore, two markers or measurement cursors 40, 42 are placed inside the image region 24.”).

As to claim 18, the combination of Yamamoto and Agarwal discloses a non-transitory recording medium storing a computer readable operation target switching program for causing a computer to perform: 
displaying operation targets that a user can select and operate (Yamamoto at Fig. 1, image display unit 2 and operation image creation unit 8; Figs, 2, 12, step S24); 
receiving an input of a touch operation on an operation part not dedicated to an instruction for switching a selection of one of the operation targets (Yamamoto at Fig. 12 in particular); and 
switching the selection from one of the operation targets to another one of the operation targets different from the one of the operation targets, in accordance with a mode of the touch operation (Yamamoto at Figs.  1, 12-13; ¶ [0105]-[0107]).
Claims 3, 4, 5, 8, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2010/0179427 A1, Published July 15, 2010) in view of Schmied (US 2020/0187908 A1, Filed December 18, 2018).
As to claim 3, Yamamoto discloses the operation target switching apparatus according to claim 2.

However, Schmied does disclose that the display part displays a character string image indicating the currently selected operation target (Yamamoto at Figs. 6-8, in particular).
Yamamoto discloses a base touch input display device upon which the claimed invention is an improvement.  Schmied discloses a comparable touch input display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Yamamoto the teachings of Schmied for the predictable result of allowing an operator of an ultrasound imaging system may easily access a potentially large plurality of imaging modes and actions relating to ultrasound imaging via a touchscreen during a scan, thereby extending the operator's ability to control the ultrasound imaging system in a reduced amount of time (Schmied at ¶ [0003]).
As to claim 4, Yamamoto discloses the operation target switching apparatus according to claim 1.
Yamamoto does not expressly disclose that the display part displays an image indicating a currently selected operation target, and a second image indicating an operation target not currently selected.
However, Schmied does disclose that the display part displays an image indicating a currently selected operation target (Schmied at Fig. 8, in particular, virtual button 825), and a second image indicating an operation target not currently selected (Schmied at Fig. 8, “Elasto” and “Contrast” virtual buttons).

As to claim 5, the combination of Yamamoto and Schmied discloses the operation target switching apparatus according to claim 4, wherein the display part displays the image indicating the currently selected operation target (Schmied at Fig. 8, in particular, virtual button 825), and the second image indicating the operation target not currently selected (Schmied at Fig. 8, “Elasto” and “Contrast” virtual buttons), in different display modes from each other (Schmied at Fig. 3).
Yamamoto discloses a base touch input display device upon which the claimed invention is an improvement.  Schmied discloses a comparable touch input display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Yamamoto the teachings of Schmied for the predictable result of allowing an operator of an ultrasound imaging system may easily access a potentially large plurality of imaging modes and actions relating to ultrasound imaging via a 
As to claim 8, Yamamoto discloses the operation target switching apparatus according to claim 1.
Yamamoto does not expressly disclose that the display part displays an operation image indicating a mode of a touch operation necessary for switching a currently selected operation target.
However, Schmied does disclose that the display part displays an operation image indicating a mode of a touch operation necessary for switching a currently selected operation target (Schmied at Figs. 7-8, virtual button 525, 825).
Yamamoto discloses a base touch input display device upon which the claimed invention is an improvement.  Schmied discloses a comparable touch input display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Yamamoto the teachings of Schmied for the predictable result of allowing an operator of an ultrasound imaging system may easily access a potentially large plurality of imaging modes and actions relating to ultrasound imaging via a touchscreen during a scan, thereby extending the operator's ability to control the ultrasound imaging system in a reduced amount of time (Schmied at ¶ [0003]).
As to claim 9, the combination of Yamamoto and Schmied discloses the operation target switching apparatus according to claim 8, wherein the display part displays the operation image in a different display mode for each operation target as a switch destination (Schmied at Figs 4-9).

As to claim 10, the combination of Yamamoto and Schmied discloses the operation target switching apparatus according to claim 8, wherein the display part displays a character string image indicating an operation target as a switch destination (Schmied at Fig. 8, virtual button 825 depicts a character string).
Yamamoto discloses a base touch input display device upon which the claimed invention is an improvement.  Schmied discloses a comparable touch input display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Yamamoto the teachings of Schmied for the predictable result of allowing an operator of an ultrasound imaging system may easily access a potentially large plurality of imaging modes and actions relating to ultrasound imaging via a touchscreen during a scan, thereby extending the operator's ability to control the ultrasound imaging system in a reduced amount of time (Schmied at ¶ [0003]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2010/0179427 A1, Published July 15, 2010).
As to claim 12, Yamamoto discloses the operation target switching apparatus according to claim 1, wherein the one of the operation targets before the selection is switched by the hardware processor, and the another one of the operation targets after the selection is switched by the hardware processor are not related functions (Yamamoto at Fig. 16-17; ¶ [0006]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2010/0179427 A1, Published July 15, 2010) in view of Gillespie (US 2002/0191029 A1, Published December 19, 2002).
As to claim 19, Gillespie discloses an operation target switching apparatus comprising:
a display part that displays an operation target that a user can select and operate (Yamamoto at Fig. 1, image display unit 2 and operation image creation unit 8);
an operation input part that receives an input of a touch operation on an operation part (Yamamoto at Fig. 1, touch panel 3) not dedicated to an instruction for switching a selection of the operation target (Yamamoto at Figs. 6, 8, in particular); and
a hardware processor that switches the selection of the operation target Yamamoto at Figs. 1, 12-13, in particular; ¶ [0048], ¶ [0105] discloses “As shown in screen G1201, region of interest frame 121 is displayed. As shown in screen G1202, when the operator single-touches on region of interest frame 121 via touch panel 3 using fingertip 122, operation image 123 for changing the size of a region of interest is displayed as shown in screen G1202. Operation image 123 for changing the size of a When the operator slide-touches operation image 123 for changing the size of a region of interest via touch panel 3 using fingertip 124, the size of region of interest frame 126 is changed and set to the position of operation image 125 for changing the size of the region of interest, as shown in screen G1203.”), in accordance with a mode of the touch operation (Yamamoto at Fig. 12-13, in particular; ¶ [0107] discloses “In this manner, in the case that the processing state is "CFM mode", by touching a region of interest frame via the touch panel, setting of a region of interest size can be executed when "region of interest size changing mode" is set as the processing condition.”).
Yamamoto does not disclose that the operation part is a track pad.
However, Gillespie does disclose that the operation part is a track pad (Gillespie at Figs. 1, 3-5, 8-15, touch screen 106 is analogous to a track pad; ¶ [0043]-[0044] discloses “Because touch screen 106 of FIG. 1 replaces a conventional touch pad, touch screen 106 usually serves as a conventional pointing device for the computer. For this reason, the touch screen must be able to interface to the computer as a conventional mouse.”).
Yamamoto discloses a base user input device upon which the claimed invention is an improvement.  Gillespie discloses a comparable user input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Yamamoto the teachings of Gillespie for the predictable result of leaving the main display unobstructed (Gillespie at ¶ [0111]).

Response to Arguments
Applicant’s arguments with respect to claims 1-15, 17, 18, and 19 have been considered but they are believed to be addressed above, and therefore, moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
03/20/2022